Citation Nr: 1045687	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-11 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) currently rated 50 percent prior to July 16, 2010 
and 70 percent beginning July 16, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision from of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas 
which denied an increased rating for PTSD greater than 50 
percent.  

In January 2010 a hearing was held by the Board and the 
transcript is of record. 

In April 2010 the Board remanded the issue for further 
development during which time an August 2010 rating decision 
increased the rating for PTSD to 70 percent beginning July 16, 
2010.  As the 50 and 70 percent ratings do not constitute a full 
grant of all benefits possible, and as the Veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for PTSD remains pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary to comply with the duty to assist. 

Decisions of the Board must be based on all of the evidence that 
is known to be available.  38 U.S.C.A. § 5103(A).  The duty to 
assist particularly applies to relevant evidence known to be in 
the possession of the Federal Government, such as VA or Social 
Security records.  Counts v. Brown, 6 Vet. App. 473 (1994).

At the January 2010 hearing the Veteran testified that he has 
been receiving Social Security since early 2009.  It is unclear 
if he is receiving Social Security disability or retirement 
benefits.  Additionally, it does not appear that any attempt has 
been made to obtain the records used to support the grant of 
Social Security Disability benefits, if those are in fact the 
type of benefits he is receiving.  

Unfortunately, an additional remand to obtain and associate any 
such records with the claims file is necessary in this case as 
the records may contain evidence relevant to the issue on appeal. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1. Obtain the Veteran's Social Security 
Disability (SSA) benefits records.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for an increased rating for PTSD. If 
the decision remains adverse to the Veteran, 
furnish him with an SSOC and afford a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



